﻿ 
I should first of all like to extend my warmest congratulations to the President on his assumption of the presidency of the current session of the General Assembly. With the wisdom and experience which are his, the Assembly is evidently in good hands. He can count on the constructive co-operation of the delegation of the Kingdom of the Netherlands.
Earlier this week my colleague Mr. Roland Dumas, the Foreign Minister of France, explained the common position of the Twelve member States of the European Community on a wide range of international issues, so I need not return to all those issues addressed in his speech.
A living memory of the past is essential in our efforts to shape the world of the future. This is true for each of us individually. It is also true for our collective endeavours - the United Nations itself not least among them. Knowing where we came from is a constant reminder of where we should go and where we should not.
This month, 50 years ago, with the Nazi attack on Poland, the Second World War broke out. What followed was not just another European war, in which force had to decide on a new balance of power. The Second World War was fought against an extremist ideology and for the ideals of freedom and democracy which in the course of the war found their expression in the Atlantic Charter. Ultimately it was a war about civilization and human values. Countless millions perished. Behind the barbed wire of occupied Europe, moreover, the most terrible form of racism the world has ever seen was unleashed. No words can describe the fate that befell European Jewry. To remember is to prevent.
The end of the war saw the birth of the United Nations. The horror that was just behind them had convinced the founding fathers of our Organization that international relations had to be based on new principles and that peace could not be separated from respect for human rights and human values. But the years following that war did not bring the full realization of the ideals that had been fought for. Today, however, we witness hopeful new trends. All around the world people of different national and cultural backgrounds are reaching out for freedom and democracy. A democratic revolution of global proportions is clearly on its way.
Unfortunately the legitimate aspirations of people to greater freedom and democracy are not being met in all parts of the world. Who does not recall the shocking events on Tiananmen Square this summer? Elsewhere, however, democratic forces have managed to gain the upper hand and, although often faced with difficult social and economic conditions, there can be no question that democracy is the key to tomorrow's world. Nothing holds out as much promise as a democratic society free from oppression and fear.
The winds of change have not left Eastern Europe untouched. Poland has new captured the imagination of the world by its historic leap towards pluralism and democracy. Hungary seems set to take a giant step of its own in that direction. And in the Soviet Union, that breathtaking process of perestroika is opening doors that had been shut for decades, thus releasing the genius and energy of its people without which no nation can hope to thrive. We do hope that the reforms now under way will meet with success.

By changing their awn societies, by making them responsive to democratic aspirations, this movement of reform can have an enormous positive impact on peace and security in Europe and indeed in the world as a whole. President Gorbachev encapsulated the essence of this, when he said to the Assembly of the Council of Europe in Strasbourg last July: "A world where military arsenals would be reduced, but where human rights would be violated, would not be a safe place. We have made this conclusion for ourselves once and for all." In the United Nations, too, we have been further elaborating human rights standards in certain specific areas. I want to mention in particular the Second Optional Protocol on the Abolition of the Death Penalty. The importance of this Protocol is highlighted by the recent report of Amnesty International, which shows how many death sentences are still being carried out. we would call upon this Assembly to adopt the draft Protocol at this session.
But the main focus of our attention should now be on how to improve compliance with human rights. Despite improvements in many parts of the world there remains a wide gap between the standards we have set and actual practice. What is needed is a more systematic and efficient use of the monitoring mechanisms at our disposal, such as the system of Special Rapporteurs of the Commission on Human Rights. Furthermore, we believe that the United Nations, through the Commission on Human Rights, should be able to respond to serious violations of human rights the moment they occur. We would also wish to warn against attempts by groups of countries, on unrelated political grounds, to prevent human rights violations from being addressed. Are not such practices extremely damaging for the credibility of the efforts of the United Nations to protect human rights?
The remarkable improvement in East-West relations has given a strong impetus to arms control and disarmament. Real disarmament, such as we could only dream of at the beginning of this decade, is now beginning to materialize.
Nothing illustrates the new momentum better than the contrast between the snail's pace of the former Mutually Balanced Force Reduction Talks, which never led to any agreement, and the swift advance of the current negotiations on conventional forces. Thus, for instance, we are already approaching an agreement in Vienna on common ceilings for some major categories of equipment. These are ceilings that will entail very substantial reductions. Only last week, the 16 North Atlantic Treaty Organization participants in the Vienna negotiations submitted further details of their proposals, notably concerning verification and stabilizing measures
With regard to chemical weapons, we must not allow proliferation to catch up with the negotiations on a complete ban. We welcome the proposals President Bush made at the beginning of this session to rid the world, in his words, of
"... these truly terrible weapons ..." and work
"towards a treaty that will ban - eliminate - all chemical weapons from the Earth". (V44/PV.4, p. 56). We have every reason to make haste in Geneva. The increasing measure of agreement between the two super-Powers is in this respect very encouraging. The memorandum of understanding on a bilateral verification experiment and data exchange, just signed in Wyoming by Secretary of State Baker and Foreign Minister Shevardnadze, underlines the extent of the bilateral process, for we would expect this to help move forward also the multilateral process. In view of the urgency of the matter we favour the spreading of negotiating sessions over the year. If the world would join in, we do believe we can achieve the complete ban on chemical weapons we have sought for so long.
It is in the field of nuclear arms control that progress is most tangible. All inter mediate-range nuclear missiles are now being eliminated and an agreement to halve the strategic arsenals seems to be in the offing. Last week progress was made towards agreement on improved verification arrangements needed for ratification of the threshold test-ban Treaties. And after that, we would expect the United States and the Soviet Union to seek further limits on testing in conjunction with the process of actual reductions in nuclear weapons. All this should contribute to a favourable climate for the next Review Conference of the Parties to the Non-Proliferation Treaty.
While the positive trend in arms control negotiations between East and West is encouraging, one cannot overlook the fact that in some parts of the world armed conflict and its gruesome consequences are still a daily reality.
The improved East-West relations and the new thinking in Soviet foreign policy have helped to remove or mitigate some of the external factors in regional conflicts. Soviet troops have left Afghanistan; Cuban troops are in the process of leaving Angola and, assuming promises have been kept, the Vietnamese withdrawal from Cambodia should by now just have been completed.
But unfortunately, the indigenous sources of contention in these and other conflicts have proven to be less amenable to solutions. Thus the people of Cambodia, to limit myself to them, are still waiting with apprehension to discover what the future has in store for them. We can only hope that there will be no shift back to the battlefield and to massive violation of human rights, but that diplomatic efforts will continue to prevail.
The more active role of the United Nations in promoting peaceful solutions in a number of regional conflicts is in itself an encouraging sign. The Security Council, benefiting from the improved international climate, has displayed greater cohesion and thus greater effectiveness. I should in particular like to pay a tribute to the tireless efforts of the Secretary-General and his assistants in the many areas of tension and conflict in the world.
The instrument of United Nations peace-keeping operations is proving its great value every day. Peace-keeping operations certainly are not a substitute for a political settlement, but they can be a decisive element in implementing such a settlement. We are intrigued by the gradual evolution of the role of the United Nations in promoting peace in various parts of the world. Recently we have seen how the Organization has become involved, apart from classical peace-keeping operations, in new forms of peace promotion. The clearest example can be found in the Esquipulas process in Central America, where the United Nations will not only monitor compliance with the agreements but also observe, together with others, the election process, an absolute first, in one of the Member States of the Organization.
No doubt the current transition towards the independence of Namibia under United Nations supervision is indeed one of the most challenging and significant operations ever undertaken by the world Organization, as the Secretary-General observes in his report to the Assembly. We would like to commend both the civilian and the military personnel of the United Nations Transition Assistance Group (UNTAG) for the way they are dealing with this difficult task. My country is proud to be contributing a contingent of military police to this operation, thus playing our part in ensuring a scrupulous implementation of the United Nations plan for Namibia.
Fundamental change in South Africa itself is long overdue. Who can contest that the system of apartheid contravenes basic human values and that it must be dismantled? Further procrastination or half-way measures will only make the inevitable process of change more difficult and painful.
Now that the all-White elections are behind us - and let us hope these are the last of their kind - we are waiting to see what the new government will undertake. Pronouncements by the new South African President about "writing a new chapter in the history of South Africa" are raising expectations. But words like these have not been spoken for the first time. They will have to be followed by deeds if they are to remain credible.
It is essential that a process of dialogue and negotiation between all parties be started before long within South Africa. But it is clear that decades of oppression have bred deep distrust about the preparedness of the South African Government to bring about real change. Indeed, how can there be talks if leading figures of the opposition, like Nelson Mandela, are still in gaol and their organizations remain banned? In his inaugural address earlier this month. President De Klerk Galled on the international community to take note of what is happening in South Africa and to adopt a positive attitude towards developments in that country. We are receptive to positive appeals, but, clearly, it is now up to the South African Government to take concrete steps that will create confidence and initiate dialogue. I repeat that it will have to do so before long, with the politically deprived in South Africa, we are eager to see a fundamental change of direction. If such a change does not come there will be no alternative for the international community but to reconsider its position vis-à-vis South Africa.
I wish to make a few remarks regarding the Middle East in addition to what my French colleague said earlier this week on behalf of the Twelve.
The difficult quest for a peaceful settlement of the Arab-Israeli conflict received new impetus with the declared acceptance by the Palestine Liberation Organization (PLO) of Israel's right to exist and its renunciation of terrorism. These are welcome developments. It is, of course, essential that those principles should find consistent application in PLO policy. It is equally important that Israel, for its part, carefully reconsider its priorities and contribute towards a comprehensive settlement on the basis of Security Council resolutions 242 (1978) and 338 (1973), including the principle of the exchange of land for peace. Such a settlement should accommodate both Israel's right to secure and recognized borders and the right to self-determination of the Palestinian people.
Negotiations between Israelis and Palestinians, and the peaceful solution that should result from them, will necessarily be a step-by-step process, each stage contributing to greater confidence and understanding. The proposal by Israel for elections in the occupied territories deserves serious consideration, provided it is the beginning and not the end of a process leading to a comprehensive settlement. In this connection, we welcome the efforts currently being made by President Mubarak of Egypt to bring about the urgently needed negotiations between Israel and representatives of the Palestinian people.
With regard to the situation in the Korean peninsula, I should like to express again here the hope that before long the Republic of Korea will be represented in our world Organization. The recent proposal by the Republic of Korea for a national community charter may contribute to improving relations within the peninsula.
I should now like to make a few remarks about the international economic situation, because the struggle against poverty, malnutrition and underdevelopment is far from being won. Imbalances in the world economy persist. The unequal international distribution of wealth, the discrepancy between population growth and economic development and the persisting external debt problems in many developing countries all point to the need for new and imaginative approaches.
The forthcoming special session of the General Assembly on the reactivation of economic growth should provide a set of realistic guidelines and principles for future international economic co-operation. Building on the outcome of the special session, the international development strategy for the forthcoming development decade should shape a framework for sustainable economic and social development. This requires favourable internal as well as external conditions) here there is a shared responsibility of both developing and developed countries. The new strategy must take into account the different needs and situations in individual countries and regions and the varying degrees of development in the world. The situation in the least developed countries, particularly in Africa, remains alarming and therefore deserves our attention.
Many years ago the Netherlands, together with some other countries, set an example by reaching a disbursement level of 1 per cent of its gross domestic product for development purposes. In recent years a few other countries have substantially increased their level of official development assistance, but many others, it must be admitted, are still lagging behind. The international community - certainly those countries benefiting the most from the economic upswing we have experienced in recent years - should do its utmost to attain the adopted target for official development assistance of 0.7 per cent of gross domestic product.
The United Nations as an organization is being called upon to undertake new challenging tasks at a time when it is carrying out a process of profound reform. We have the feeling that the reform process is now on the right track. New budgetary procedures are in place and the Secretariat is being streamlined. On the other hand, the restructuring of the intergovernmental machinery of the Organization - in particular, in the economic and social sectors - is far from being completed. In the Netherlands' view all of these reforms should be pursued with vigour. This can only further strengthen Member States' already renewed confidence in the United Nations and enable the Organization to respond more effectively to the many challenges that lie ahead.
The members of the United Nations should for their part, of course, pay outstanding contributions - in fact, share the burden of the many essential activities of the Organization, including peace-keeping. This is also true of actions required to meet manifold new urgent humanitarian needs and emergency situations that continue to demand our attention. Indeed, Hurricane Hugo, which left a trail of destruction in the Caribbean region and elsewhere, demonstrates, once again, that the United Nation system should also be able to play a role in the case of natural - "nature-made" - disasters.
Let me make a few remarks about man-made disasters. One of the most formidable challenges of our time is the degradation of our environment. The grating list of threats is by now well-known: warming of the atmosphere, depletion of the ozone layer, the ever-increasing volume of waste, the expanding deserts and reckless deforestation - to mention just a few of the many man-made disasters. Clearly, we have a collective duty to change our attitudes and habits.
The Brundtland Report deserves credit for alerting the world to the magnitude of the challenge. The increasing international awareness of the interdependence between environment and development is important, but awareness is of course only the first step; solutions have to follow. Bach Government has a responsibility to protect the environment, as stipulated by the Stockholm Principles of 1972.
The threat to our atmosphere and its gradual warming undoubtedly constitute one of the most pressing problems, in March this year 24 Heads of State or Government from many parts of the world gathered in The Hague, the Netherlands, to discuss these issues. The Declaration they signed, which has since been endorsed by many more countries, calls for urgent action and sets out innovative approaches to tackle the problem of climatic change.
We are indeed convinced that we should aim for a world climate convention and we hope this can be achieved within the next two years. The second United Nations climate conference will be an important step in the process towards such a convention, and the Netherlands greatly values the preparatory work and the technical studies currently being carried out in the Intergovernmental Panel on Climate Change established by the United Nations Environment Programme (UNEP) and the World Meteorological Organization (WMO).
Our endeavours to protect the atmosphere, and indeed the environment as a whole, can be successful only with the full participation of the developing countries as well. At the same time, I am well aware of the many pressing and often conflicting needs which confront most of these countries. While this cannot of course detract from the shared responsibility for the preservation of our planet, I believe that the industrialized countries have an obligation to help these already overburdened nations. Thus, we shall have to devise mechanisms for technical and financial assistance, so as to enable the developing countries to carry out the measures a climate convention would require of them. Such measures are likely to include matters such as forest management, industrial adaptation, energy, pollution monitoring and research, and I can state that my country is prepared to contribute to such a financial mechanism. With the aim of providing an additional impulse to the efforts to solve the problems of atmospheric pollution and climate change, the Netherlands Government is organizing a ministerial conference on these issues to be held in the Netherlands next November, and we are gratified that many countries will attend.
More generally, I believe we should reflect on ways of strengthening the international instruments for the protection of the environment. In an age of ecological interdependence, the nations of this world can no longer afford to go their separate ways. We need further international law-making - a climate convention would be an example here - but we also need world-wide monitoring of pollution levels and more effective control over compliance with environmental standards and obligations. The United Nations, with its universal membership, is the obvious framework in which to bring about such a global response.
A first step would be to strengthen UNEP. In this connection, I am happy to announce that my Government has decided to double its contribution to UNEP in the period 1990 to 1994. 
Quite a few other ideas and proposals for enhancing the authority and role of the United Nations in the protection of the environment have beer put forward recently. I mention the Declaration of The Hague, but there are also other proposals, including those which the United Kingdom and the Soviet Union have already made. These ideas deserve to be further explored, perhaps also on a subject-by-subject basis. The Netherlands stands ready to take an active part in such an exercise. All the threads of the current debates will come together at the conference on environment and development in 1992. The Governing Council of UNEP has forwarded a set of well-balanced recommendations concerning the preparations for this conference which, in my view, deserve to be endorsed by the General Assembly. The 1992 conference would, to my mind, be the ideal opportunity to set the seal on a world-wide agreement on measures to strengthen the authority of the United Nations with regard to the protection of our environment.
Earlier I said mankind has to learn from its past in order to face the future. This is a perpetual learning process, but in the way we deal with our environment we are approaching dangerous thresholds that cannot be crossed with impunity. The damage already done is staggering, though still not beyond repair. Nevertheless, it is the very conditions for life on Earth that are at stake.
As the Secretary-General puts it in his report to the Assembly, political conditions have made it possible to return to the way of handling international affairs envisaged in the Charter. For this trend to continue, however, the international community must muster the will to make a sustained effort. It is particularly imperative for regional problems to be solved, other pressing international problems must also be addressed with vigour. I mentioned the imminent dangers for the global environment. I could add others, such as the drug problem, which are threatening to undermine the very fabric of our societies; I could add international terrorism, which menaces the international community, its Member States and its citizens alike. A renewed effort by the Organization is urgently called for. I am fully confident that in unison the community of nations can bring a solution to these problems,,
